Title: To George Washington from Thomas Waggener, 10 May 1758
From: Waggener, Thomas
To: Washington, George



Sir,
Fort Hopewell May the 10th 1758

In obedience to your orders by the Express, I have sent Ensn Woodford to Releive Mr Steenbergen, with Orders for him Immediately to repair to Winchester, I need not Acquaint you of the want of officers on the Branch, & must beg If Capt. McKenzie’s Illness prevents his comeing up, you will Send an officer if Posible. I recd a Letter Yesterday from Quarter Master Kennedy informing of some Cuntry Horses on Cape Capon, I have this Day sent A command over, with orders to Bring those Horses to this place, We have accts Dayly of Large Party’s of the Enemy being Tract’d, But I’m not able to send a Party Sufficient in Serch of them, without Evacuateing some of the Forts, which is contrary to my Instructions from you They have Kill’d nor taken no boddy since the Affair at the Upper Tract. All the Inteligence I could get since I wrote you Last, Was from some Cuntry men who have been up there, They saw Forty Dead Boddy’s, & the Fort Burnt to the Ground. The number in the Fort was only Twenty, so that it’s supposed That the Remainder of the Dead were the Enemys. I am Sir Your Most obedt Humble Servt

Thos Waggener

